Lopez-Ramos v New York City Hous. Auth. (2016 NY Slip Op 01052)





Lopez-Ramos v New York City Hous. Auth.


2016 NY Slip Op 01052


Decided on February 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


208 158935/12

[*1]Leonardo Lopez-Ramos, Plaintiff-Respondent,
vNew York City Housing Authority, et al., Defendants-Appellants.


Herzfeld & Rubin, P.C., New York (Linda M. Brown of counsel), for appellants.
Matthew Gaisi, New York, for respondent.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered April 10, 2015, which denied defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Dismissal of the complaint is warranted in this action where plaintiff alleges that he was injured when, while descending the interior stairway in defendants' building, he slipped and fell down the stairs. Although plaintiff submitted evidence showing areas of worn paint by the metal nosing of the stairs, such a condition is not an actionable defect under the circumstances presented (see e.g. Sims v 3349 Hull Ave. Realty Co. LLC, 106 AD3d 466 [1st Dept 2013]; Budano v Gurdon, 110 AD3d 543 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 11, 2016
CLERK